IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2017-CP-00712-COA

JUAREZ KEYES A/K/A JUAREZ KEYS A/K/A                                     APPELLANT
JUAREZ L. KEYES

v.

STATE OF MISSISSIPPI                                                       APPELLEE

DATE OF JUDGMENT:                        05/08/2017
TRIAL JUDGE:                             HON. JEFF WEILL SR.
COURT FROM WHICH APPEALED:               HINDS COUNTY CIRCUIT COURT,
                                         FIRST JUDICIAL DISTRICT
ATTORNEY FOR APPELLANT:                  JUAREZ KEYES (PRO SE)
ATTORNEY FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                         BY: ABBIE EASON KOONCE
NATURE OF THE CASE:                      CIVIL - POST-CONVICTION RELIEF
DISPOSITION:                             AFFIRMED: 01/08/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      EN BANC.

      GRIFFIS, C.J., FOR THE COURT:

¶1.   Juarez Keyes appeals the circuit court’s denial of his motion for post-conviction

collateral relief (PCCR). We find no error and affirm.

                       FACTS AND PROCEDURAL HISTORY

¶2.   On September 30, 1983, Keyes pleaded guilty to multiple charges, including rape.

During the plea hearing, Keyes admitted that he was guilty of each charge. On the rape

charge, Keyes was sentenced as a habitual offender pursuant to Mississippi Code Annotated

section 99-19-81 (Rev. 2015) to serve thirty-seven years in the custody of the Mississippi

Department of Corrections.
¶3.    On April 25, 2016, Keyes filed a motion for PCCR. The circuit court subsequently

denied the motion. In its order denying the motion for PCCR, the circuit court noted that

Keyes had previously filed three motions for PCCR, all of which were denied, and found that

his current motion for PCCR was procedurally barred and without merit. Keyes now appeals

and argues: (1) he was denied his right to confront his accuser, (2) no DNA evidence was

ever produced, and (3) the circuit court is withholding records from him.

                               STANDARD OF REVIEW

¶4.    We review a circuit court’s denial or dismissal of a PCCR motion for abuse of

discretion. Wallace v. State, 180 So. 3d 767, 769 (¶7) (Miss. Ct. App. 2015). “However,

questions of law are reviewed de novo.” Id.

                                       ANALYSIS

¶5.    Before we may address the merits of Keyes’s motion for PCCR, we must first

determine whether his motion is procedurally barred.

¶6.    Pursuant to Mississippi Code Annotated section 99-39-5(2) (Rev. 2015), in case of

a guilty plea, a motion for PCCR must be filed “within three (3) years after entry of the

judgment of conviction.” Keyes’s judgment of conviction was entered September 30, 1983.

Keyes’s motion for PCCR was filed April 25, 2016, well beyond the three year deadline.

Thus, his motion for PCCR is time-barred.

¶7.    Additionally, under Mississippi Code Annotated section 99-39-23(6) (Rev. 2015), an

order denying a motion for PCCR is considered a final judgment and “a bar to a second or


                                              2
successive motion.” As the record reflects, Keyes has previously filed multiple motions for

PCCR, all of which were denied. Keyes v. State, 549 So. 2d 949 (Miss. 1989); Keyes v.

State, 918 So. 2d 76 (Miss. Ct. App. 2005); Order, Keyes v. State, Hinds County Circuit

Court Civil Action No. 25CI1:13-cv-00796 (October 9, 2013). Thus, Keyes’s present

motion for PCCR is barred as a successive writ.

¶8.    Pursuant to Sections 99-39-5(2)(a)-(b) and 99-39-23(6), there are several statutory

exceptions to the time and successive-writ bars. To be exempt from the time or successive-

writ bar, Keyes must show that he has met at least one of the statutory exceptions. See

Campbell v. State, 233 So. 3d 904, 906 (¶5) (Miss. Ct. App. 2017) (“When a time-barred

PC[C]R motion is filed, the burden falls on the movant to show he has met a statutory

exception.”); see also Dobbs v. State, 18 So. 3d 295, 298 (¶10) (Miss. Ct. App. 2009) (“[The

movant] bears the burden of proving that he satisfied at least one of the exceptions to the

successive-writ bar.”). Additionally, the time-bar may be waived when a fundamental

constitutional right is implicated. Dobbs, 18 So. 3d at 299 (¶13).

¶9.    Here, Keyes does not assert or claim to meet any of the statutory exceptions, nor does

he show that a fundamental constitutional right was violated. As a result, Keyes’s motion

for PCCR is procedurally barred. Notwithstanding the procedural bar, we find Keyes’s

motion for PCCR is without merit.

¶10.   Keyes first argues he “was denied his right to confront his accuser.” Yet, Keyes’s

constitutional right to confront his accuser was waived by his valid guilty plea. Myers v.


                                             3
State, 767 So. 2d 1058, 1060 (¶5) (Miss. Ct. App. 2000). Indeed, the plea-hearing transcript

shows that Keyes was advised of and understood the consequences of his guilty plea,

including the waiver of certain constitutional rights. Thus, this issue is without merit.

¶11.   Keyes next argues no “rape-kit or DNA evidence linking him to [the] alleged rape . . .

was ever produced.” Importantly, Keyes does not assert that biological or DNA evidence

exists that would demonstrate by reasonable probability that he would not have been

convicted. Instead, he simply asserts such evidence was never produced by the State.

“While DNA evidence certainly supports a conviction, it is not absolutely necessary . . . .”

Fountain v. State, 85 So. 3d 913, 925 (¶43) (Miss. Ct. App. 2012).

¶12.   The plea-hearing transcript shows that Keyes admitted to the rape charge.

Specifically, the transcript shows that Keyes, armed with what appeared to be a pistol, “told

[the female victim] to take her clothes off” and “lay on the ground.” According to Keyes,

he then “penetrated her twice” after taking her ring and money. The record reflects that

sufficient facts and evidence were presented to support Keyes’s guilty plea, despite the lack

of DNA evidence. Accordingly, this issue lacks merit.

¶13.   Keyes last argues the circuit court “is attempting to coverup [its] illegal acts by

intentionally withholding records and other documents pertaining to th[e] cause of rape.”

Keyes fails to identify what records and/or documents he believes were intentionally

withheld by the circuit court. Instead, in support of his argument, Keyes cites Brady v.

Maryland, 373 U.S. 83 (1963).


                                              4
¶14.   In Brady, the U.S. Supreme Court held that “the suppression by the prosecution of

evidence favorable to an accused upon request violates due process where the evidence is

material either to guilt or to punishment, irrespective of the good faith or bad faith of the

prosecution.” Id. at 87. Thus, pursuant to Brady, suppression of material evidence by the

prosecution, not the circuit court, violates due process.

¶15.   Here, there is no evidence of a Brady violation by the State. Because Keyes fails to

show that the State suppressed material evidence, his claim regarding an alleged Brady

violation fails.

                                      CONCLUSION

¶16.   We find Keyes’s motion for PCCR is procedurally barred and without merit. As a

result, the circuit court properly denied the motion. We therefore affirm.

¶17.   AFFIRMED.

     BARNES AND CARLTON, P.JJ., WILSON, GREENLEE, WESTBROOKS
AND TINDELL, JJ., CONCUR. McDONALD, LAWRENCE AND McCARTY, JJ.,
NOT PARTICIPATING.




                                              5